Exhibit 10.5

CONSENT TO CREDIT AGREEMENT

THIS CONSENT, dated as of June 26, 2013 (this “Consent”), is entered into with
respect to the Third Amended and Restated Credit Agreement, dated as of
March 22, 2012 (as the same may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Required Lenders (as defined therein) representing the lenders identified on the
signature pages thereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), OBSIDIAN, LLC, a Delaware limited
liability company, as the agent and collateral agent for the Lenders (“Obsidian”
and in such capacity, together with its successors and assigns in such capacity,
“Agent”), DIALOGIC CORPORATION, a British Columbia corporation (the “Company”),
DIALOGIC INC., a Delaware corporation (the “Parent” and together with the
Company, collectively, the “Principal Companies” and individually a “Principal
Company”) and each of the Subsidiary Guarantors signatory thereto. Any
capitalized term used herein and not defined shall have the meaning assigned to
it in the Credit Agreement.

WHEREAS, the Company has advised the Agent and the Lenders that the Company, the
Parent and/or certain of its Subsidiaries desires to enter into a potential
transaction or series of transactions to sell five (5) clusters of patents and
patent applications owned or controlled by Company, Parent or certain of its
Subsidiaries (each a “Patent Offering” and collectively, the “Patent
Offerings”), as more fully described on Exhibit A attached hereto (the “Offered
Patents”);

WHEREAS, the Company has advised the Agent and Lenders that Parent has received
offers for the Patent Offerings and at this time wishes to accept an offer for
the Patent Offering relating to cloud services (the “Cloud Services Offering”)
and for the Patent Offering relating to e-commerce (the “E-Commerce Offering”);

WHEREAS, without the prior written consent of the Principal Companies and the
Required Lenders, the consummation of each Patent Offering or the Patent
Offerings may constitute a breach of Section 10.6(e) of the Credit Agreement and
an “Event of Default” under the Credit Agreement, including under Sections 11(c)
and 11(d);

WHEREAS, pursuant to Section 8.3 of the Credit Agreement, in connection with the
consummation of an Asset Sale, the Company must make an offer to make a
prepayment of Loans with the aggregate prepayment price equal to the Net Asset
Sale Proceeds of such Asset Sale;

WHEREAS, the Company has requested that the Agent and Lenders waive the
requirements of Sections 8.3 and 10.6(e) of the Credit Agreement with respect to
the proceeds from the Patent Offerings;

WHEREAS, notwithstanding Section 10.6(e) of the Credit Agreement, the Agent and
the Lenders have agreed to consent to the consummation of the Patent Offerings
and waive the requirements of Section 8.3 with respect to the proceeds received
from the Patent Offerings;

 

1



--------------------------------------------------------------------------------

WHEREAS, the Principal Companies and certain of their Subsidiaries granted a
security interest in and lien upon certain patents and related rights, including
the Offered Patents, in favor of Obsidian, as agent on behalf of the Lenders (in
such capacity, together with its successors in such capacity, the “Collateral
Agent”) as set forth in the Amended and Restated Security Agreement dated
October 1, 2010 by and among the Collateral Agent, the Principal Companies, and
the other Subsidiary Grantors (as defined therein) party thereto from time to
time;

WHEREAS, Company has requested, and Collateral Agent has agreed, to release and
reassign its interest in the Offered Patents, together with the goodwill of the
business symbolized thereby;

WHEREAS, pursuant to that certain Waiver Letter dated May 20, 2013 (the
“Waiver”) by and among the Principal Companies, the Subsidiary Guarantors, the
Required Lenders, and Agent, the Lenders and Agent agreed to waive (a) the
Events of Default under the Credit Agreement, including under Section 11(e) of
the Credit Agreement, resulting solely from the failure of the Company to timely
deliver the 10-Q for the period ended March 31, 2013 (the “First Quarter 10-Q”);
(b) the requirement to provide the financial statements for the Quarter ended
March 31, 2013 and the related Compliance Certificate (the “First Quarter
Reports”) within 45 days as required under Section 7(b) and 7(d), respectively,
of the Credit Agreement; and (c) any “Event of Default” under the Credit
Agreement including under Section 11(c) and (g), respectively, (i) resulting
from the failure to give notice of the matters referred to in the Waiver
pursuant to Section 7(a) of the Credit Agreement or (ii) resulting from any
“Event of Default” under the Working Capital Agreement arising due to the
matters referred to the Waiver;

WHEREAS, pursuant to Section 3 of the Waiver, Parent agreed to (x) deliver to
Agent the First Quarter Reports no later than June 30, 2013 and (y) file with
the SEC its First Quarter 10-Q no later than June 30, 2013; and

WHEREAS, Company has requested that the Agent and Lenders extend the date on
which Parent is required to deliver its First Quarter Reports and file its First
Quarter 10-Q pursuant to the Waiver and the provisions of the Credit Agreement
to July 31, 2013 (the “Extension”) and the Agent and Required Lenders have
agreed to consent to the Extension subject to the terms and conditions specified
in this consent.

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows

1. Consents.

(a) Sale of Offered Patents. Notwithstanding the requirements of Section 10.6(e)
of the Credit Agreement, Agent and Lenders hereby consent to the consummation of
the Patent Offerings and waives any and all requirements under Section 8.3 with
respect to the proceeds received by Company or any Subsidiary as a result of the
consummation of a Patent Offering. Parent shall deliver to Agent and Lenders an
updated Schedule 5.5(b) of the Credit Agreement reflecting the disposition of
the applicable Offered Patents within ten (10) Business Days of the following
two events: (i) the consummation of the Cloud Services Offering or the E-

Commerce Offering, whichever later, and (ii) the consummation of the last
remaining Patent Offering.

 

2



--------------------------------------------------------------------------------

(b) Extension of Delivery and Filing of First Quarter Financial Statements and
Form 10-Q. Agent and Lenders hereby consent to the Extension and hereby agree to
waive any “Event of Default” under the Credit Agreement that may occur as a
result. The Parent hereby covenants and agrees that it will (a) deliver to Agent
the First Quarter Report no later than July 31, 2013 and (b) file with the SEC
its First Quarter 10-Q no later than July 31, 2013. Any failure to comply with
the foregoing shall constitute an “Event of Default” under the Credit Agreement.

2. Release of Liens on Offered Patents. Collateral Agent hereby releases all
liens, pledges and security interests in or upon the Offered Patents that have
been granted to Collateral Agent pursuant to any of the Loan Documents.
Collateral Agent covenants and agrees that it will at the expense of the
Principal Companies, take such further actions and execute and deliver such
other documents and agreements as may be reasonably requested by Principal
Companies from time to time to further evidence the release of any of Collateral
Agent’s liens or security interests on in or upon the Offered Patents,
including, but not limited to, such releases and assignments as may be required
by the applicable patent office for notation and recordation of the existence of
the release of the Offered Patents hereby given.

3. Release. Each of the Principal Companies and the Subsidiary Guarantors may
have certain Claims against the Released Parties, as those terms are defined
below, regarding or relating to the Credit Agreement or the other Loan
Documents. The Agent, the Lenders, the Principal Companies and the Subsidiary
Guarantors desire to resolve each and every one of such Claims in conjunction
with the execution of this Consent and thus each of the Principal Companies and
the Subsidiary Guarantors makes the releases contained in this Section 3. In
consideration of the Agent and the Lenders entering into this Consent and
agreeing to substantial concessions as set forth herein, each of the Principal
Companies and the Subsidiary Guarantors hereby fully and unconditionally
releases and forever discharges each of the Agent and the Lenders, and their
respective directors, officers, employees, subsidiaries, branches, affiliates,
attorneys, agents, representatives, successors and assigns and all persons,
firms, corporations and organizations acting on any of their behalves
(collectively, the “Released Parties”), of and from any and all claims,
allegations, causes of action, costs or demands and liabilities, of whatever
kind or nature, from the beginning of the world to the date on which this
Consent is executed, whether known or unknown, liquidated or unliquidated, fixed
or contingent, asserted or unasserted, foreseen or unforeseen, matured or
unmatured, suspected or unsuspected, anticipated or unanticipated, which the
Principal Companies and the Subsidiary Guarantors has, had, claims to have had
or hereafter claims to have against the Released Parties by reason of any act or
omission on the part of the Released Parties, or any of them, occurring prior to
the date on which this Consent is executed, including all such loss or damage of
any kind heretofore sustained or that may arise as a consequence of the dealings
among the parties up to and including the date on which this Consent is
executed, but in any case only to the extent arising out of the administration
or enforcement of the Loans, the Obligations, the Credit Agreement or any of the
Loan Documents (collectively, all of the foregoing, the “Claims”). Each of the
Principal Companies and the Subsidiary Guarantors represents and warrants that
it has no knowledge of any claim by it against the Released Parties or of any
facts or acts of omissions of the Released Parties which on the date hereof
would be the basis of a claim by the Principal Companies and

 

3



--------------------------------------------------------------------------------

the Subsidiary Guarantors against the Released Parties which is not released
hereby. Each of the Principal Companies and the Subsidiary Guarantors represents
and warrants that the foregoing constitutes a full and complete release of all
Claims.

4. Conditions to Effectiveness. The effectiveness of this Consent is subject to
the Agent and Required Lenders having executed this Consent and having received
(i) counterparts to this Consent, duly executed by the Principal Companies and
the Subsidiary Guarantors and (ii) a copy of the executed consent under the
Working Capital Facility to the Extension and the Patent Offerings duly executed
by the Principal Companies and Wells Fargo Foothill Canada ULC.

5. Miscellaneous.

(a) Continued Effectiveness of the Credit Agreement. Except as otherwise
expressly provided herein, the Credit Agreement and the other Loan Documents
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects. Except as otherwise expressly provided herein, to
the extent that the Credit Agreement or any other Loan Document purports to
pledge to the Collateral Agent, or to grant to the Collateral Agent, a security
interest or lien, such pledge or grant is hereby ratified and confirmed in all
respects. Except as expressly provided herein, the execution, delivery and
effectiveness of this Consent shall not operate as an amendment of any right,
power or remedy of the Agent and the Lenders under the Credit Agreement or any
other Loan Document, nor constitute a waiver or an amendment of any provision of
the Credit Agreement or any other Loan Document.

(b) Counterparts. This Consent may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Consent by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Consent.

(c) Headings. Section headings herein are included for convenience of reference
only and shall not constitute a part of this Consent for any other purpose. of
New York.

(d) Governing Law. This Consent shall be governed by the laws of the State

(e) Costs and Expenses. The Principal Companies agree to pay on demand all
reasonable fees, costs and expenses of Agent and the Lenders in connection with
the preparation, execution and delivery of this Consent.

(f) Consent as Loan Document. The Principal Companies and the Subsidiary
Guarantors hereby acknowledge and agree that this Consent constitutes a “Loan
Document” under the Credit Agreement. Accordingly, it shall be an Event of
Default under the Credit Agreement if (i) any representation or warranty made by
the Principal Companies and the Subsidiary Guarantors under or in connection
with this Consent shall have been untrue, false or misleading in any material
respect when made, or (ii) the Principal Companies and the Subsidiary Guarantors
shall fail to perform or observe any term, covenant or agreement contained in
this Consent.

 

4



--------------------------------------------------------------------------------

(g) Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS CONSENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.

[Remainder of this Page Intentionally Left Bank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be executed
and delivered as of the date first above written.

 

PRINCIPAL COMPANIES:      

DIALOGIC CORPORATION, a British Columbia

corporation

     

/s/ Anthony Housefather

     

Name: Anthony Housefather

     

Title: Director

      DIALOGIC INC., a Delaware corporation      

/s/ Anthony Housefather

     

Name: Anthony Housefather

     

Title: Secretary

SUBSIDIARY GUARANTORS:      

DIALOGIC DISTRIBUTION LIMITED, a

company organized under the laws of Ireland

  SIGNED AND DELIVERED as a deed   By: /s/ Anthony Housefather  

the lawfully appointed attorney for and on

behalf of DIALOGIC DISTRIBUTION LIMITED

  In the presence of:   Witness (signature):  

/s/ Stephen Becker

  Witness Name (print): Stephen Becker   Witness Address:  

6700, Cote-de-Liesse Road

 

Suite 100

 

Saint-Laurent, Quebec

 

H4T 2B5 Canada

 

[Signature Page to Consent]



--------------------------------------------------------------------------------

 

 

DIALOGIC MANUFACTURING LIMITED, a

company organized under the laws of Ireland

  SIGNED AND DELIVERED as a deed   By: /s/ Anthony Housefather  
the lawfully appointed attorney for and on behalf of   DIALOGIC MANUFACTURING
LIMITED   In the presence of:

 

Witness (signature):   /s/ Stephen Becker

 

Witness Name (print): Stephen Becker

Witness Address:

 

6700, Cote-de-Liesse Road

Suite 100

Saint-Laurent, Quebec

H4T 2B5 Canada

  DIALOGIC US HOLDINGS INC., a Delaware corporation  

/s/ Anthony Housefather

Name: Anthony Housefather

Title: Director

  DIALOGIC (US) INC., a Delaware corporation  

/s/ Anthony Housefather

Name: Anthony Housefather

Title: Secretary

 

[Signature Page to Consent]



--------------------------------------------------------------------------------

 

DIALOGIC RESEARCH INC., a Delaware

corporation

/s/ Anthony Housefather

Name: Anthony Housefather

Title: Secretary

CANTATA TECHNOLOGY, INC., a Delaware

corporation

/s/ Anthony Housefather

Name: Anthony Housefather

Title: Director

DIALOGIC JAPAN, INC., a Delaware corporation

/s/ Anthony Housefather

Name: Anthony Housefather

Title: Director

DIALOGIC NETWORKS (ISRAEL) LTD., a

company organized under the laws of Israel

/s/ Anthony Housefather

Name: Anthony Housefather

Title: Director

DIALOGIC DO BRASIL COMERCIO DE EQUIPAMNETOS PARA TELECOMUNICACAO LTDA (f/k/a
Veraz Networks do Brasil Comercio de Equipamentos Para Telecommunicacao Ltda), a
company organized under the laws of Brazil

/s/ Anthony Housefather

Name: Anthony Housefather

Title: EVP, Corporate Affairs and General Counsel

 

[Signature Page to Consent]



--------------------------------------------------------------------------------

AGENT:   

OBSIDIAN, LLC

By: Tennenbaum Capital Partners, sole member

/s/ David Hollander

Name: David Hollander

Title: Managing Partner

 

[Signature Page to Consent]



--------------------------------------------------------------------------------

LENDERS:   

SPECIAL VALUE OPPORTUNITIES FUND,

LLC

SPECIAL VALUE EXPANSION FUND, LLC TENNENBAUM OPPORTUNITIES

PARTERNS V,LP

 

By: Tennenbaum Capital Partners, LLC

Its: Investment Manager

 

/s/ David Hollander

 

Name: David Hollander

 

Title: Managing Partner

 

[Signature Page to Consent]



--------------------------------------------------------------------------------

EXHIBIT A

OFFERED PATENTS

Cloud Services Cluster

 

Patent Number

  

Title

  

Family

CA2197218A1

  

Apparatus and Method for

Providing Remote Users with

the Same Unique IP Address

upon Each Network Access

   Family 1

FR775411

  

Apparatus and Method for

Providing Remote Users with

the Same Unique UP Address

upon Each Network Access

   Family 1

DE775411

  

Apparatus and Method for

Providing Remote Users with

the Same Unique UP Address

upon Each Network Access

   Family 1

UK775411

  

Apparatus and Method for Providing

Remote Users with

the Same Unique UP Address

upon Each Network Access

   Family 1

US5598536A

  

Apparatus and Method for Providing

Remote Users with

the Same Unique IP Address

upon Each Network Access

   Family 1

CA2223434C

  

Remote Access Apparatus and

Method Which Allow

Dynamic Internet Protocol

(IP) Address Management

   Family 2

CA2627026A1

  

Remote Control of Device by

Telephone or Other

Communication Devices

   Family 3

EP1989866A2 (06817338.4)

  

Remote Control of Device by

Telephone or Other

Communication Devices

   Family 3

US7406696B2

  

System and Method for

Providing User Information to

Multiple Independent,

Concurrent Applications

   Family 3

US7885272B2

  

Remote Control of Device by

Telephone or Other

Communication Devices

   Family 3

US8286190B2

  

System and Method for

Providing User Input

Information to Multiple

Independent Concurrent

Applications

   Family 3



--------------------------------------------------------------------------------

E-Commerce Cluster

 

Patent Number

  

Title

  

Family

US6047327A

  

System for Distributing

Electronic Information to a

Targeted Group of Users

   Family 1

US20110209047A1

  

System and Method to Permit

Language Independence

for Web Interfaces

   Family 2

US2958442B2

  

System and Method to Permit Language

Independence for

Web Interfaces

   Family 2



--------------------------------------------------------------------------------

Network Access Cluster

 

Patent Number

  

Title

  

Family

US5815669A   

Method of Routing a Data

Transmission

   Family 1 US6023470A   

Point of Presence (PoP) for

Digital Facsimile Network

with Virtual Pops Used to

Communicate with Other

Networks

   Family 2 US6393515B1   

Multi-Stream Associative

Memory Architecture for

Computer Telephony

   Family 3 US6034965A   

Multi-Stream Associative

Memory Architecture for

Computer Telephony

   Family 3 US6141329A   

Dual-Channel Real-Time

Communication

   Family 4 US6631132B1    Urgent Packet Transmission    Family 5 US6219395B1   

Phase Alignment of Frames in

Computer Telephony Busses

   Family 6 US6515985B2    Convergence of Telephone Signaling, Voice and Data
over A Packet-Switched Network    Family 7 TW529263B (NI-190314)   

Convergence of Telephone

Signaling, Voice and Data over

A Packet-Switched Network

   Family 7 EP1124387A2   

Convergence of Telephone

Signaling, Voice and Data over

A Packet-Switched Network

   Family 7 CA2334472C   

Convergence of Telephone

Signaling, Voice and Data over

A Packet-Switched Network

   Family 7 Singapore 90,926   

Convergence of Telephone

Signaling, Voice and Data over

A Packet-Switched Network

   Family 7 US6278995B1   

Apparatus and Method for

Providing a Binary Range

Tree Search

   Family 8 US6295532B1   

Apparatus and Method for

Classifying Information

Received by a

Communications System

   Family 9 US7310342B2   

Auto ATM-VC Detection

for ATM Network Access Devices

   Family 10 US6378017B1    Processor Interconnection    Family 11 US6952407B2
  

Minimizing Latency with

Content-Based Adaptive Buffering

   Family 12



--------------------------------------------------------------------------------

Teleconferencing

 

Patent Number

  

Title

  

Family

US6226303B1   

DTMF tone detection and

suppression with application to

computer telephony over

packet switched networks

   Family 1 US6396851B1   

DTMF tone detection and

suppression with application to

computer telephony over

packet switched networks

   Family 1 US6343086B1   

Global packet-switched

computer network telephony

server

   Family 2 US7155385B2   

Automatic gain control for

adjusting gain during non-

speech portions

   Family 3 US6757259B1    Control of internet based video conferencing   
Family 4 US7417982B2   

Hybrid switching architecture

having dynamically assigned

switching models for

converged services platform

   Family 5 US7113580B1    Method and apparatus for performing conferencing
services and echo suppression    Family 6 US6920143B1   

Computer telephony system

using multiple hardware

platforms to provide telephone

services

   Family 7 US7149287B1   

Universal voice browser

framework

   Family 8



--------------------------------------------------------------------------------

Unified Messaging Cluster

 

Patent Number

  

Title

  

Family

US5459781A

  

Selectively activated dual tone

multi-frequency detector

   Family 1

US5825854A

  

Telephone access system for

accessing a computer through a

telephone handset

   Family 2

US6542584B1

  

Digital telephone system with

automatic voice mail redirection

   Family 3

US6438224B1

   Tone detection    Family 4

US7298830B2

  

Telephone and wireless access

to computer network-based audio

   Family 5

US7174006B2

  

Method and system of

VoiceXML interpreting

   Family 6

US6829335B2

  

Call handling for multiple

users of an automated

attendant

   Family 7

US7095827B2

  

Broadcasting and conferencing

in a distributed environment

   Family 8